Crownhart, J.
(dissenting). As I understand the case of Adlington v. Viroqua, 155 Wis. 472, 144 N. W. 1130, it was there held that a property holder who, by artificial means, gathers the waters from a roof of his building and causes them to flow across a city sidewalk, is liable to a pedestrian injured on the walk by reason of such waters freezing thereon in such manner as to cause a defect in the walk. I am unable to conceive of any difference in principle between that case, where the waters were gathered in a gutter under the, eaves and then deposited by a down-spout in the alley and carried thence by the lay of the ground onto the sidewalk, and the instant case, where the defendant property owner placed a brick walk under his eaves in such condition that it gathered the waters from the roof of his building and carried them directly onto the sidewalk, where they froze into a defect thereon, from which plaintiff was injured. The lower court correctly applied the principle laid down in the Adlington Case to the instant case, so it clearly appears to me, and as there is no suggestion that that case be modified or overruled, I think the judgment of the lower court should be affirmed.
I do not fail to note that the opinion of the- court makes the distinction in the Adlington Case that there was a deliberate and intentional purpose on the part of the defendant property owner, to accumulate the water and discharge it in the street. Quite true; but his intent and purpose was to *56prevent interference with the sidewalk by causing the water to flow under the walk and not over it. The judgment was on the ground of negligence, not on deliberate intent. Here, as there, the negligence was a question for the jury. Plere the defendant recognized its duty to prevent injury to pedestrians, for it had salt and ashes in a pail in its building which a servant was directed to sprinkle on the ice from time to time but which he failed to do. It was the failure to perform this duty that caused the accident to plaintiff.
On the grounds stated I respectfully dissent from the judgment of the court.